Citation Nr: 0305658	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  96-27 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increase in a 20 percent rating for 
residuals of a left ankle fracture.

2.  Entitlement to an increase in a 10 percent rating for 
residuals of a left foot injury with traumatic amputation of 
the second toe.

3.  Entitlement to an effective date earlier than November 
29, 1994, for the award of service connection for a low back 
disability.

(The issue of entitlement to a rating higher than 40 percent 
for a service-connected low back disability will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
December 1982 and from May 1983 to October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) partly from an August 1995 RO decision that denied an 
increase in a 20 percent rating for service-connected 
residuals of a left ankle fracture, and denied an increase in 
a 10 percent rating for service-connected residuals of a left 
foot injury with traumatic amputation of the left second toe.  
In a March 1999 decision, the RO granted service connection 
and a 40 percent rating for a low back disability, effective 
November 29, 1994; the veteran appeals for an earlier 
effective date for service connection and for a higher rating 
for this low back condition.  

The present Board decision addresses issues of entitlement to 
increased rating for the left ankle and left foot disorders, 
as well as the issue of entitlement to an earlier effective 
date for service connection for a low back disability.  The 
Board is undertaking additional development of the evidence, 
pursuant to 38 C.F.R. § 19.9, on the issue of entitlement to 
a higher rating for the low back disability; when such 
development is completed, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  Service-connected residuals of a fracture of the left 
ankle are manifested by no more than marked limitation of 
motion of the ankle, without ankylosis of the ankle joint.  
(Service connection and compensation are separately awarded 
for a left ankle scar, and the scar rating is not on appeal.)

2.  Service-connected residuals of a left foot injury, with 
traumatic amputation of the second toe at the proximal 
interphalangeal joint, produce impairment equivalent to a 
moderately severe foot injury.

3.  The RO denied a claim for service connection for a low 
back disorder in October 1993, and the veteran did not timely 
appeal that decision.  Correspondence received by the RO on 
November 29, 1994 was treated as an application to reopen 
that claim, and the RO subsequently granted service 
connection for a low back disorder effective from November 
29, 1994.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a left ankle fracture have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5270, 5271 (2002).

2.  The criteria for a 20 percent rating for residuals of a 
left foot injury with traumatic amputation of the second toe 
have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5172, 5284 (2002).

3.  The criteria for an effective date earlier than November 
29, 1994, for service connection for a low back disability, 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from October 
1975 to December 1982 and from May 1983 to October 1984.  
During service, he was involved in a motorcycle accident in 
1981, with injuries including fracture of the medial 
malleolus of the left ankle, partial traumatic amputation of 
the second toe of the left foot, and a contusion of the 
posterior thorax.  

In March 1983, the RO awarded service connection and a 10 
percent rating for residuals of an injury of the left foot 
with traumatic amputation of the second toe at the proximal 
interphalangeal joint, and service connection and a 10 
percent rating for residuals of a fracture of the left ankle.  

Later medical records describe these service-connected 
conditions, as well as other ailments.

At a September 1991 RO hearing on an unrelated claim for 
service connection for sinusitis, the veteran referred to low 
back pain which he related to treatment in service.  He and 
his representative suggested that there may be a claim for 
service connection for a low back disorder.

On VA examination in February 1992, the left ankle disorder 
was described.

In a March 1992 decision, the RO increased to 20 percent the 
rating for residuals of the left ankle fracture.  

In an August 1993 decision on an unrelated issue of service 
connection for sinusitis, the Board noted that at the 
September 1991 RO hearing the veteran had indicated a 
possible claim for service connection for a low back 
disorder, and the Board referred that issue to the RO.  

In October 1993, the RO denied service connection for a low 
back disorder.  In that same month, the veteran was notified 
of this RO determination, but he did not thereafter timely 
appeal.

On November 29, 1994, the RO received correspondence from the 
veteran in which he claimed increased ratings.  (The RO later 
treated this correspondence as also being an application to 
reopen the claim for service connection for a low back 
disorder.)

Subsequently submitted medical records from 1994 refer to a 
low back disorder, including degenerative disc disease with 
disc herniation.

On VA examination of the feet in May 1995, the veteran had 
swelling of the left ankle and of the left forefoot.  He also 
had hammer toe deformities of the 3rd, 4th, and 5th toes of the 
left foot.  The tip of the second toe on the left foot was 
absent.  He had weakness of the left ankle, and he did not 
have adequate function of the left ankle due to the missing 
toe.  There was muscle atrophy of the intrinsic muscle of the 
left foot.  The left ankle had dorsiflexion of 10 degrees and 
plantar flexion of 42 degrees.  He had tenderness to 
palpation around the left ankle joint.  Diagnoses included 
residuals of fracture of the left ankle with traumatic second 
toe amputation at the proximal interphalangeal joint, and 
bilateral radiculopathy from the low back disorder.

On VA examination of the spine in May 1995, the veteran gave 
a history of also injuring his back in the service motorcycle 
accident.  Current diagnoses included low back degenerative 
disc disease with disc herniation.  The examiner indicated he 
could not say if the back condition was related to the left 
ankle condition, given the passage of time.  An August 1995 
VA MRI of the lumbosacral spine describes the low back 
condition.

An August 1995 RO decision denied increased ratings for the 
left ankle and left foot conditions, and denied secondary 
service connection for a low back disorder.  The veteran 
appealed this determination.

At an RO hearing in April 1996, the veteran described pain 
and other symptoms of the left ankle and left foot.

On VA examination in June 1996, the veteran complained of 
limitation of motion of the left 5th toe and of pain in the 
left ankle, pain in both knees, numbness of the right thigh, 
and swelling of the right ankle.  Examination revealed that 
he could not squat due to complaints of pain.  He had severe 
swelling of the left forefoot and left ankle.  His gait cycle 
was impaired with a foot flap of both feet and no heel 
strike.  He had severe weakness of several muscles of both 
ankles with fair muscle strength.  The distal interphalangeal 
joint of the second toe of the left was absent.  He had mild 
crepitus of both ankles.  There was bony deformity involving 
a flattened medial malleolus on the left.  He had a severely 
cosmetically disfiguring scar that was 14 centimeters long by 
half to one centimeter wide with brownish purple color and 
loss of subcutaneous tissue and muscle atrophy severely 
affecting the function of the left ankle.  The left ankle 
lacked 10 degrees to arrive at the neutral position and 
plantar flexion was 40 degrees.  By comparison, the right 
ankle had 12 degrees of dorsiflexion and 40 degrees of 
plantar flexion.  There was no instability of either ankle.  
He could not walk on toes or heels with both ankles and feet.  
He had hammertoe deformities on the remaining toes of the 
left and right feet.  He had muscle atrophy of the intrinsic 
muscles of the left foot.  He had dilated venous on the left 
ankle medial aspect.  The diagnoses were residuals of a left 
ankle fracture and bilateral hammer toe deformity.  The 
examining doctor opined that the hammer toe deformities were 
congenital and unrelated to the service-connected left ankle 
and foot conditions.  

The veteran testified at an RO hearing in February 1997, with 
regard to a then pending claim for secondary service 
connection for a low back disorder.  

A private neurologist, Dr. Carlos Otero, wrote in March 1997 
that the veteran reported low back pain since a 1981 
motorcycle accident.  Findings were consistent with a 
mechanical disorder of the lumbosacral spine secondary to 
herniated nucleus pulposus.  The doctor commented that the 
motorcycle accident could have triggered the mechanical low 
back pain syndrome.  At a February 1998 VA examination, a low 
back disorder was diagnosed, and the doctor opined it was 
related to service.

In a March 1999 decision, the RO reopened and granted the 
claim for service connection for a low back disorder, rating 
the condition 40 percent.  Service connection and the 
evaluation for the low back condition were made effective 
from Novembr 29, 1994; the RO indicated that it considered 
correspondence received from the veteran on that date to 
include an application to reopen the claim for service 
connection.  

The veteran testified at a July 1999 RO hearing.  He asserted 
that he was entitled to an effective date earlier than 
November 29, 1994 for the award of service connection for a 
low back condition.  He also described left ankle and left 
foot problems, and he maintained higher ratings were 
warranted for these conditions.

On VA examination of the left foot and ankle in November 
1999, the veteran reported mild pain in the posterior left 
ankle inside the joint and on walking.  He described pain in 
the scar area at the left ankle and at the toe amputation 
stump; he stated that he had difficulty walking in the 
absence of the left second toe.  He said that due to liver 
disease, he had discontinued pain medications.  Precipitating 
factors were walking and standing a lot.  No assistive 
devices were needed for walking, and he did not have any 
corrective shoes.  He claimed that due to the left ankle and 
foot condition, he could not ride a bicycle or swim.  On 
examination, his left foot had hammertoe deformities on the 
3rd, 4th, and 5th toes.  The left ankle had dorsiflexion to 15 
degrees and plantar flexion to 40 degrees; there was no 
painful motion in the range of motion measured.  There was no 
objective evidence of painful motion or weakness.  He had 
non-disabling tenderness to palpation around the left ankle 
joint and around the scars.  On the left medial malleolus on 
the posterior aspect, there was a 6 centimeter and 4 
millimieter wide linear-shaped scar, brownish in color, 
without ulcers, with good vascular supply, and with non-
disabling tenderness.  On the toe amputation stump, there was 
a 4 centimeter long and 1 millimeter wide well-healed scar 
with non-disabling tenderness and good vascular supply, 
without keloid formations or adhesions.  The examiner ciuld 
not check instability of the left ankle and foot due to the 
veteran's claim of severe pain on light touch.  Visually, the 
left ankle was not dislocated.  He had muscle atrophy of the 
intrinsic muscles of the left foot.  He had a normal gait 
cycle with no functional limitations in standing or walking.  
The veteran refused to rise on his toes and heels because of 
the fear of more pain and injury, but when walking, he had 
good toe-off on his stride.  He could stand, supinate, and 
pronate.  Due to complaints of severe pain on light touch, it 
coud not be deteremined if the hammertoes were actively or 
passively correctable, but visually, they looked like mild 
hammertoe deformity.  The diagnoses were residuals of a left 
foot injury with traumatic amputation of the second toe of 
the proximal interphalangeal joint, residuals of fracture of 
the left ankle, and healed residual scars of the left foot 
and ankle.

The veteran testified at an August 2000 RO hearing.  He 
reported that the left ankle affected walking for long 
distances, getting out of bed, standing, and driving.  He 
said he had constant swelling.  He said a painful left ankle 
scar bothered him.  As for the toe amputation, he said he had 
constant pain.

On VA examination of the left ankle in August 2000, he 
complained of hypersensitivity of touch of the ankle scar and 
of pain on the area where the left second toe had been 
amputated.  He described constant left ankle pain.  He said 
he had pain on the first toe of the left foot that was sharp 
at night and that burned when walking.  He complained of left 
ankle swelling most of the time and decreased range of 
motion.  He denied locking of the left ankle.  He said he had 
pain at the posterior heel and that left ankle pain flared up 
with weightbearing during walking.  He was not using 
assistive or corrective devices.  There was no dislocation, 
recurrent subluxation, or constitutional symptom of 
inflammatory arthritis.  He had dorsiflexion of the left 
ankle to 10 degrees, plantar flexion to 40 degrees, inversion 
to 10 degrees, and eversion to 10 degrees.  Manual muscle 
test was 4/5.  He complained of pain especially at 40 degrees 
of dorsiflexion and at the other degrees measured.  The left 
second toe stump at the base of the metatarsophalangeal joint 
was mildly tender without edema.  There was no left ankle 
edema or ecchymosis.  He had negative anterior posterior 
drawer test.  The left ankle scar below the medial malleolus 
was w-shaped, 12 centimeters long, 0.2 centimeters wide, 
movable, and tender to palpation, but without ulceration.  
The left ankle scar was tender to palpation, with exaggerated 
response to very, very light touch.  Gait had a slow cadence, 
without limp or assistive devices.  There was no ankylosis.  
The diagnoses were traumatic amputation of the left second 
toe and painful scar on the left inferior ankle.

In September 2000, he complained of severe ankle pain.  An X-
ray of the left foot showed an absent second toe, and no 
other bony, articular, or soft tissue abnormalities.  Left 
ankle X-rays showed round sclerotic densities adjacent to the 
medial malleolus with sclerotic borders, possibly 
representing accessories ossicles, development variant.  The 
impression was status post left second toe amputation and 
minor abnormality.  That month, he also complained of 
limitation of movement and pain in the extremities.  

Other outpatient treatment records in recent years refer to 
the service-connected conditions as well as other ailments.

In a November 2000 decision, the RO granted service 
connection and a 0 percent rating for a left ankle scar; a 
February 2001 RO decision assigned a higher 10 percent rating 
for the left ankle scar.  The rating for the left ankle scar 
is not on appeal.

II.  Analysis

Through discussions in correspondence, RO rating decisions, 
the statement of the case, and the supplemental statements of 
the case, the VA has informed the veteran of the evidence 
necessary to substantiate his claims.  He has been informed 
of his and the VA's respective responsibilities for providing 
evidence.  Pertinent records and examinations have been 
obtained.  The notice and duty to assist provisions of the 
law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A.  Increased ratings

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Left ankle rating

Service-connected residuals of a fracture of the left ankle 
are currently rated 20 percent.  Service connection and a 10 
percent rating have also been separately established for a 
left ankle scar, but such scar rating is not on appeal.

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The 20 percent rating is the maximum rating available 
under this code for limitation of motion.  The average normal 
range of motion of the ankle is from 20 degrees of 
dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II.

Ankylosis of an ankle (i.e., when the joint is fixed in one 
position, without motion) is rated 20 percent if in plantar 
flexion of less than 30 degrees, and it is rated 30 percent 
when in plantar flexion between 30 degrees and 40 degrees or 
in dorsilexion between 0 degrees and 10 degrees.  38 C.F.R. 
§ 4.71a, Code 5270.

VA examinations in recent years describe some limitation of 
motion of the left ankle, and certainly there is no more than 
marked limitation of motion.  As the current 20 percent 
rating is the maximum rating for limitation of ankle motion 
under Code 5271, the effects of pain on use or during flare-
ups do not affect the rating.  38 C.F.R. §§ 4.40, 4.45; 
Spencer v. West, 13 Vet.App. 376 (2000).  

For a rating higher than 20 percent for the left ankle 
condition, the ankle would have to be ankylosed (fixed in one 
position) and in the degree described in Code 5270 for 
ankylosis.  But the veteran's left ankle retains some motion 
and is not ankylosed, and thus a higher rating under this 
code is not in order.

The weight of the evidence establishes that the left ankle 
disability is no more than 20 percent disabling.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

Left foot disability

A 10 percent rating is currently assigned for service-
connected residuals of a left foot injury with traumatic 
amputation of the second toe at the proximal interphalangeal 
joint.  

Amputation of one or two toes, other than the great toe, 
without removal of the metatarsal head, warrants a zero 
percent rating.  Amputation of one or two toes, other than 
the great toe, with removal of the metatarsal head, warrants 
a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5172.

The second toe of the veteran's left foot was amputated at 
the proximal interphalangeal joint.  The amputation was not 
so extensive as to encompass the metatarsal head of the left 
second toe.  Thus, a 20 percent rating is not warranted under 
Code 5172.  Technically, the amputation satisfies the 
criteria for a 0 percent rating under this code.

The left foot injury residuals may also be rated under the 
diagnostic code for other foot injuries.  Under such code, 
other foot injuries are rated 10 percent when moderate, 20 
percent when moderately severe, and 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.

VA examinations in recent years show that the veteran is 
lacking some function of the left foot due to the missing toe 
and pain associated with the service-connected residuals of a 
left foot injury.  With application of the benefit-of-the-
doubt rule, 38 U.S.C.A. § 5107(b), the Board finds this 
condition now presents disability as found in a moderately 
severe foot injury, warranting a 20 percent rating under Code 
5284.  The Board, however, does not find the service-
connected left foot condition presents severe impairment as 
required for an even higher rating of 30 percent.  The Board 
notes that there are other problems with the left foot area 
which stem from other disabilities, and which should not be 
considered when rating this particular service-connected 
condition.   See 38 C.F.R. § 4.14.

B.  Earlier effective date for service connection
for a low back disability

The veteran appeals for an effective date earlier than 
November 29, 1994 for service connection for a low back 
disorder.  

The effective date for service connection, based on a 
reopened claim supported by new and material evidence, is the 
date of VA receipt of the reopened claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q), (r).

The RO previously denied a claim for service connection for a 
low back disorder in in an October 1993 decision.  The 
veteran did not initiate an appeal of that decision within a 
year after the October 1993 notice of the determination, and 
thus that decision is final.  38 U.S.C.A. § 7105.  
Consequently, the effective date of any later grant of 
service connection must be determined in relation to a later 
application to reopen the claim.

On November 29, 1994, the veteran filed a document which the 
RO later construed as being an application to reopen the 
claim for service connection for a low back disorder.  The RO 
subsequently reopened and granted the claim, making service 
connection effective from November 29, 1994.  The RO awarded  
service connection for the low back disability as of the 
earliest possible effective date, the date of receipt of the 
veteran's application to reopen the claim.  

The Board notes that the RO has described this issue as 
whether there was clear and unmistakable error (CUE) in the 
March 1999 RO decision in assigning November 29, 1994 as the 
effective date for service connection for a low back 
disorder.  However, the March 1999 RO decision is currently 
on appeal; the concept of CUE only applies to otherwise final 
decisions which were not appealed; and thus CUE has no 
applicability to the March 1999 RO decision.

The law, not the evidence, determines the outcome of this 
issue.  As a matter of law, there is no entitlement to an 
effective date earlier than November 29, 1994 for service 
connection for a low back disorder.  Sabonis v. Brown, 6 
Vet.App. 426 (1994).











ORDER

An increased rating for residuals of a left ankle fracture is 
denied.

An increased rating, to 20 percent, for residuals of a left 
foot injury with traumatic amputation of the second toe is 
granted.

An effective date earlier than November 29, 1994, for the 
award of service connection for a low back disability, is 
denied.

	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

